I dissent from the majority opinion for the reason that the defendant has a lease on the lots mentioned for a period of fifty years on which he erected the building which has been taxed and he will continue to own it until the expiration of the lease when it will, under the terms of the lease pass to, and become, the property of the city, but until that time arrives the owner should pay the taxes on the property.
Suppose the building had been insured, or suppose it may hereafter be insured by the defendant and a loss should occur, would it be contended that he could not recover the loss because he has no insurable interest in the property? I think not.
I take it that the consideration for the lease is the $1000 which the defendant agreed to pay the city for the lot, and the building which is to become the property of the city at the expiration of the lease, which is of great value — it cost $105,000. I therefore dissent.